Title: To Thomas Jefferson from Tobias Lear, 11 January 1793
From: Lear, Tobias
To: Jefferson, Thomas



Friday January 11th: 1793

T. Lear is ordered by the President of the U.S. to transmit to the Secretary of State a letter and its enclosures, together with a draft of the Survey of the federal District, which he has received from the Commissioners.
The President requests that the Secretary will take this matter into consideration and report to the President his opinion whether it should be laid before Congress or not.

Tobias Lear
Secretary to the President of the United States

